                                                                         Clerk’s Office
Case 1:18-cr-00393-SJ-RML Document 149 Filed 04/13/21 Page 1 of 2 PageID #: 1400
                                                                         Filed Date:

                                                                                               04/13/2021

                                                                                               U.S. DISTRICT
                                                                                               COURT
                                                                                               EASTERN
                                                                                               DISTRICT OF
            UNITED STATES DISTRICT COURT                                                       NEW YORK
            EASTERN DISTRICT OF NEW YORK                                                       BROOKLYN
            -------------------------------------------------------X                           OFFICE
            UNITED STATES OF AMERICA,


                                                                       18 CR 393 (SJ) (RML)

                    -against-                                          ORDER ADOPTING
                                                                       REPORT AND
                                                                       RECOMMENDATION
            BERNARD RAYMOND AUGUSTINE,

                                       Defendant.
            -------------------------------------------------------X


            JOHNSON, Senior District Judge:

                    Presently before the Court is a Report and Recommendation

            (“Report”) prepared by Magistrate Judge Robert M. Levy. (Dkt. No. 83).

            Judge Levy issued the Report on September 8, 2020, recommending, inter alia,

            that this Court deny Defendant Bernard Augustine’s motion to compel

            discovery. 1 Defendant did not file objections to this section of the Report. For

            the reasons stated herein, this Court affirms and adopts the Judge Levy’s

            recommendation to deny the motion to compel discovery.


            1
             The Court also referred defendant’s motions to dismiss the indictment and for a bill of
            particulars to Judge Levy. The Report and Recommendation considered the motions
            together, but the Court addresses them separately. In addition, the Court referred
            Defendant’s motion to suppress statements made while in the custody of the Tunisian
            government. Due to the ongoing COVID-19 pandemic, the suppression hearing has been
            continued and no findings have been made at this time.
Case 1:18-cr-00393-SJ-RML Document 149 Filed 04/13/21 Page 2 of 2 PageID #: 1401




                                              signed Sterling Johnson, Jr., U.S.D.J.
